DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on August 19, 2022 is acknowledged.
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The disclosure is objected to because of the following informalities: the specification misspells “sorbitol” as “sorbital” in paragraph 31.  
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities:  the claim misspells “sorbitol” as “sorbital”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a “nanoemulsion composition…wherein said composition is water soluble and able to increase a bioavailability of the bioactive compound as compared to a composition comprising only synthetic surfactants”.  The scope of the compositions “comprising only synthetic surfactants” employed for the recited comparison and “a bioavailability” are not delineated by the disclosure. The number of possible compositions that can exist and are limited only by containing synthetic surfactants and excluding non-synthetic surfactants is immense. “Bioavailability” is also quite broad in that it could apply to any living thing (e.g., plant or animal), as well as to a number of application modalities (e.g. topical, oral, mucosal, intravenous, etc.). The only components required in the instant nanoemulsion are an all-natural bioactive compound and one or more natural surfactants comprising saponin and/or phospholipids. The disclosure does not detail which orientation of nanoemulsion is necessary for the claimed functionalities (e.g., water-in-oil, oil-in-water, oil-in-oil, etc.). The disclosure does not provide any discussion about which choices should be made for the bioactive compound and surfactant such that a water soluble nanoemulsion results, nor does it detail which choices should be made such that the nanoemulsion has a bioavailability that is higher than that of a composition comprising surfactants that are only synthetic surfactants. 
The instant examples of nanoemulsions are not shown to be or discussed as water soluble. One could interpret the “water soluble” recitation to mean that the instant nanoemulsion yields a transparent, precipitate free liquid when combined with water and infer solubility from the lack of turbidity. While dilution of the instant nanoemulsion examples is repeatedly mentioned during the course of testing production conditions, the diluent is not named and the transparency of the diluted compositions is not discussed. Further, the examples of the disclosure employ a variety of different mechanical dispersion techniques on the same compositions that alters both the particle size that is obtained and the degree of transparency achieved. It is not clear if these differences also impact “water solubility” of the nanoemulsion because the disclosure is silent in regard to their impact on this functionality. As a result, the required components and structural features necessary to achieve a water soluble nanoemulsion are not evident.
The language of the highlighted clause of claim 1 is imprecise because the comparative composition it recites is not recited to contain the bioactive compound or any other ingredients beyond synthetic surfactants. The presence of the bioactive compound could be deemed as implicit, but no stipulations on the type of composition, component proportions, or other component identities are made. Thus the identity of the comparative composition is not well described. As a result, the connection between the bioavailability function and the structures necessary to achieve it have not been adequately described.
The examples of the disclosure also do not speak to the bioavailability of the composition embodiments that are generated. No general discussion is provided connecting any degree of bioavailability with any embodiment of the claimed nanoemulsions and no comparisons are made between embodiments of the instant claims and other synthetic surfactant based compositions. Once again, the disclosure is inadequate in its description of components and structural features that are necessary to achieve a recited functionality, namely increased bioavailability. 
Claim 6 recites the presence of Piper nigrum, where its presence is able to increase the bioavailability of and enhance the bioefficacy of the claimed nanoemulsion composition. No point of comparison is provided to assess the occurrence of an “increase”. If the increase is to be relative to the composition with the Piper nigrum, it also is not clear which bioactive compounds would be influenced in this way by its presence. Cannabinoids are coupled with Piper nigrum in the disclosure as particular bioactive compounds whose bioavailability is improved by its presence. There is no description of any other bioactive compounds that are influenced by Piper nigrum in this way. Thus a full connection between the recited functionality and the requisite structure has not been made.
As a consequence of the lack of adequate description of the claimed product, the artisan of ordinary skill would not have deemed the applicant to be in possession of the invention as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “nanoemulsion composition…wherein said composition is water soluble and able to increase a bioavailability of the bioactive compound as compared to a composition comprising only synthetic surfactants”.  The scope of the compositions “comprising only synthetic surfactants” and “a bioavailability” are not delineated. The number of possible compositions that can exist and are limited only by synthetic surfactants and excluding non-synthetic surfactants is immense. “Bioavailability” is also quite broad in that it could apply to any living thing (e.g., plant or animal), as well as to a number of application modalities (e.g. topical, oral, mucosal, etc.).  
The lack of adequate description about the structure necessary to achieve a water soluble nanoemulsion with the claimed ingredients makes the scope of claimed nanoemulsions unclear. The imprecision in the description of the comparative composition as well as the breadth of scope of these compositions makes the scope  of compositions that meet the increased bioavailability functionality unclear. Depending on which comparison is employed a single preparation could be more bioavailable than one comparative composition and less bioavailable than another comparative composition. For the sake of the application of prior art, the limitations will be deemed as met by a nanoemulsion that has the recited components at the recited proportions. Clarification is still required.

Claim 1 recites that the composition “comprises nanoemulsions with about 43 nanometers to about 50 nanometers in diameter or droplet size”. It is unclear if this is a portion of a size distribution of particle sizes, a range in which an average particle size occurs, or some other size constraint. In addition, the composition is already a nanoemulsion according to the preamble. Thus the circular recitation of requiring a nanoemulsion to comprise nanoemulsions that have a diameter is unclear and confusing in regard to what structure is necessary. For the sake of the application of prior art, the limitations will be deemed as met by a nanoemulsion that has some particles that have a diameter within the range of about 43 nanometers to about 50 nanometers. Clarification is still required.

Claims 1-9 recite weight percentages but do not recite the basis. This is particularly problematic in claims 2-5 which recite that the natural surfactant comprises percentages of saponin and/or lecithin varieties that do not total 100%. Thus it is unclear if these proportions are based on the total composition or just the natural surfactant. Given that no other natural surfactants are discussed in the disclosure and the lowest percentage of natural surfactant in a total composition is 2 wt% in the examples, the weight percentages for claims 2-5 will be interpreted as being based upon the total composition for the sake of application of prior art. Similarly, the other weight percentages will be interpreted as being based upon the total composition. Clarification is still required.

Claims 2 and 3 recite the potential presence of powdered saponin extract. It is not clear if the component is in powder form in the final nanoemulsion or if just the starting material is a powder that is dissolved/dispersed into the nanoemulsion. For the sake of application of prior art, the latter interpretation will be employed. Clarification is still required.
 
Claim 6 recites the presence of Piper nigrum, where its presence is able to increase bioavailability and enhance the bioefficacy of the composition. No point of comparison is provided to assess the occurrence of an “increase”. If the increase it to be relative to the composition with the Piper nigrum, it also is not clear which bioactive compounds would be influenced in this way by its presence. As a result, the scope of nanoemulsion compositions embraced by the recitation is unclear. For the sake of application of prior art, the limitation will be deemed as met by a composition that contains Piper nigrum at a claimed proportion. Clarification is still required.

Claims that are rejected but not explicitly expounded upon are also indefinite because they depend from an indefinite claim and do not add clarity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gundewadi et al. (Industrial Crops and Products 2018 125:95-104).
Gundewadi et al. disclose nanoemulsions of the antifungal active basil oil (see abstract and page 95). An embodiment is prepared with water, 0.4 or 0.8 wt% of a powdered saponin containing extract of Sapindus mukrossi, and 0.5 wt% basil oil, where particle sizes of 42.9 nm and 44.6 nm, respectively are achieved (see table 2 BONE-2 and BONE-4 samples).  The nanoemulsions of Gundewadi et al. are edible (see page 96 first column first full paragraph and page 102 second column last paragraph). Therefore claims 1 and 2 are anticipated by Gundewadi et al.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicolosi et al. (US PGPub No. 2008/0274195).
Nicolosi et al. disclose a nanoemulsion composed of soybean oil, lecithin, water, and 6.7 wt% soy protein (bioactive compound) (see example 5). The nanoemulsion has a peak particle size of 55.15 nm with a peak width of 16.45 nm. The nanoemulsions of Nicolosi et al. are described as containing pharmaceuticals, nutraceuticals, or cosmeceuticals for oral delivery (see paragraphs 4 and 112-117). Therefore claim 1 is anticipated by Nicolosi et al.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wooster et al. (US PGPub No. 2010/0305218).
Wooster et al. disclose a nanoemulsion composed of 14.4 wt% flaxseed oil (bioactive compound), 3.2 wt% lysolecithin (enzyme modified lecithin), water, and polyoxyethylene sorbitan mono-oleate (see example 2). The specification does not provide a limiting definition for the term “about” ,therefore 3.2 wt% meets the limitations of about 2.5 wt%.  The nanoemulsion has a size of 45 nm. The nanoemulsions of Wooster et al. are designed for their organoleptic properties, implying that they are edible (see paragraph 14). Therefore claims 1 and 4 are anticipated by Wooster et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wooster et al.
Wooster et al. detail a nanoemulsion composed of 14.4 wt% flaxseed oil (bioactive compound), 3.2 wt% lysolecithin (enzyme modified lecithin), water, and polyoxyethylene sorbitan mono-oleate (see example 2). The specification does not provide a limiting definition for the term “about” therefore 3.2 wt% meets the limitations of about 2.5 wt%.  The nanoemulsion has a size of 45 nm. The nanoemulsions of Wooster et al. are designed for their organoleptic properties, implying that they are edible (see paragraph 14). Sorbitol or glycerin may be included as a stabilizer (see paragraph 75; instant claim 8). Chitosan may be included as a charge inducing agent (see paragraph 75; instant claim 7). These additional components are taught present at 0 to 10 wt%, which is a range that overlaps with the instant range, thereby rendering the instant range obvious (see instant claims 7-8). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). 
While a full example of each embodiment that follows from the teachings of Wooster et al. is not provided, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow their guidance and add sorbitol, glycerin, or chitosan at their taught proportion to the example 2 composition. This modification would have been obvious because the addition is suggested by Wooster et al. Therefore claims 1, 4, and 7-8 are obvious over Wooster et al. 

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Gundewadi et al. 
Gundewadi et al. describe nanoemulsions of the antifungal active basil oil (see abstract and page 95). An embodiment is prepared with water, 0.4 or 0.8 wt% of a powdered saponin containing extract of Sapindus mukrossi, and 0.5 wt% basil oil, where particle sizes of 42.9 nm and 44.6 nm, respectively are achieved (see table 2 BONE-2 and BONE-4 samples).  The nanoemulsions of Gundewadi et al. are edible (see page 96 first column first full paragraph and page 102 second column last paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the exemplified products of Gundewadi et al. because they are examples of their intended product. Therefore claims 1 and 2 are obvious over Gundewadi et al.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gundewadi et al. as applied to claims 1 and 2 above, and further in view of Kumar et al. (US PGPub No. 2011/0028546).
Gundewadi et al. teach a saponin containing nanoemulsion in accordance with instant claim 1. The presence of Piper nigrum is not detailed.
Kumar et al. teach edible nanoemulsions of an antimicrobial active (see abstract and paragraph 12). Essential oils are taught to be included as adjuvants (see paragraphs 10, 16, and 48). An essential oil extracted from Piper nigrum is named amongst those that are envisioned (see paragraph 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an essential oil extracted from Piper nigrum as taught by Kumar et al. in the nanoemulsion of Gundewadi et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 6 is obvious over Gundewadi et al. in view of Kumar et al.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gundewadi et al. as applied to claims 1 and 2 above, and further in view of Tan (US PGPub No. 2016/0089320).
Gundewadi et al. teach a saponin containing nanoemulsion in accordance with instant claim 1. The presence of terpenoid or terpene  is not detailed.
Tan teaches nanoemulsions that containing saponins from quillaja in combination with a co-solvent where the particle size is taught to fall within the range from 50 to 600 nm (see paragraphs 36 and 52). The nanoemulsion is taught to contain vitamin E as well as other lipid soluble vitamins (see paragraph 36). The co-solvent is taught to act as a viscosity reducing agent to permit the particle size to be as small as possible within the nanoparticle range (see paragraph 50). A terpenoid is taught as one of a few named co-solvent examples (see paragraph 50). The co-solvent is part of a lipid solution mixed with an aqueous solution to form the emulsion (see paragraphs 51-52). The proportion of these two solutions can vary from 10:90 to 50:50, lipid solution to aqueous solution (see paragraph 51). The co-solvent can compose up 50% of this phase (see paragraph 53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a terpenoid as a co-solvent as taught by Tan et al. to the nanoemulsion of Gundewadi et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The use of a proportion of co-solvent as taught by Tan would follow and yields an overlapping range of proportions with that instantly claimed, thereby rendering the claimed range obvious (see MPEP 2144.05). Therefore claim 9 is obvious over Gundewadi et al. in view of Tan.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Detzel ( US PGPub No. 2020/0315965).
Detzel teaches nanoemulsions of cannabinoids (see abstract). They teach that the nanoemulsion has an average particle size of about 50 nm, has a good taste, and is transparent (see paragraph 19). Detzel teach that the nanoemulsion contains a primary surfactant, a secondary surfactant, polar solvent, non-polar solvent, and a non-polar active (see paragraph 20). The active is envisioned as cannabidiol and taught to be present at 2.5-10 wt% (see paragraph 24). The secondary surfactant is taught to be a combination of a lecithin and saponins from Quillaja Saponaria (see paragraph 22). The lecithins are taught at 1.1 to 2.5 wt% and the saponins are taught present at 0.7 to 1.1 wt% in the composition (see paragraph 27). These ranges of proportions meet or overlap with the claimed ranges, thereby rendering the claimed ranges obvious (see MPEP 2144.05). A more specific embodiment with 2.5 wt% lecithins and 1.1 wt% saponins from Quillaja Saponaria is also detailed (see paragraph 37). The specification does not provide a limiting definition for the term “about” therefore 1.1 wt% meets the limitations of about 2.5 wt%.  While a full example of each embodiment that follows from the teachings of Detzel is not provided, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow their guidance and make their nanoemulsion such that the instantly claimed components, proportions, and droplet diameter occurs. Therefore claims 1-3 and 5 are obvious over Detzel.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/           Examiner, Art Unit 1615